motion for new trial outside the narrow seven-day time period for filing a
                motion for new trial, see NRS 176.515(4), and therefore, the district court
                did not err in denying the motion for new trial. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      James Edward Cross
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A